DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to Application filed November 17, 2020.
Claims 1-22 are pending.
Examiner has presented the rejections of all of the independent claims first (e.g. claims 1, 14 and 22) followed subsequently by the rejections of the respective dependent claims.
Information Disclosure Statements 
Acknowledgment is made that the information disclosure statements filed on 11/17/2020 have been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
6.	The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification.
Objection
7.	Claims 1, 14 and 22 recited the limitations of “codes/concept”. Further, claims 1 and 14 recited the limitations of “ontology/medical”. These terms merely indicating ‘and/or’ for the claim languages. Examiner will read the claims as codes or concept, ontology or medical.
Claim 7 recited the limitations of SNOMED and ICD. An abbreviation of these term is required in the claim language. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, 8, 11, 14, 17, 18, 20 and 22 recited the limitations of “reasoning trail” or “reasoning outcome”. Claims 3 and 16 recited the limitations of “so that”. Claim 7 recited limitation of “accepted medical ontology”. The terms “reasoning”, “so that”, “accepted”, each of these are intended use and does not further limit the claimed invention, does not distinguish from the prior art of record.
Dependent claims are rejected for incorporating the same deficiencies of their respective base claims. 

Claim Rejections – 35 USC § 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

10.	Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, e.g. claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The judicial exception is not integrated into a practical application. 
Step 1. 	The method of claims 1-13, system of claims 14-21 and non-transitory computer-readable storage medium of claim 22 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A: 
1. 	In accordance with Step 2A, the limitations are directed to additional elements include processor, system, non-transitory computer readable storage medium.
2.	The limitations are recited in claims 1, 14 and 22 are ontology/medical concepts from the medical data of the patient including free-text documents by natural language, generate a reasoning trail and reasoning outcome including codes, converting condes/concepts to a predetermined medical ontology for which the reasoning outcome is determined, mapping codes/concepts onto a medical vocabulary or ontology from one ontology to another, assigning relevance determination, relevance score to codes/concepts etc. is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components. That is, other than reciting processor, system, non-transitory computer readable storage medium, nothing in the claim element precludes the step from practically being performed in the mind. The steps can be done my nominally, insignificantly or can consider as a data gathering performance. Thus, the limitations are directed to abstract mental process and can be performed by human with the aid of pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls with mental process grouping of abstract ideas.
With respect to Step 2A, the judicial exception is not integrated into a practical application. In particular, the claim only recites processor, system, non-transitory computer readable storage medium steps. The computer, system, memory, non-transitory computer readable storage medium in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component, Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B.
Claims 1, 14 and 22 recited additional limitations, such that ranking codes/concepts based on the relevance score, displaying the codes/concepts in rank order. These limitations are a context which encompasses the user thinking that information should be ranked and indexed higher than other one. Further, these limitations are merely a presentation of ranked, cognitive information which is not technically/physiologically linked to a credible user action and the limitations provide conveniently adapted cognitive information to the user. If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls with mental process grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims 3-13 and 15-21 recite an additional limitations, which are merely relates to cognitive and administrative steps and to the mere display of cognitive information and these limitations does not contribute to the technical character of the claim.  
Claim Rejections- 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                 
12.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
13.	Claims 1-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kinney et al. (US 2014/018047 A1), hereinafter Kinney in view of Beim (US 2017/0351806 A1). 
	As for claim 1, Kinney teaches a method, comprising: retrieving by a controller engine of a processor medical data of a patient, the medical data including data from multiple data sources; extracting by a concept extraction engine of the processor ontology/medical concepts from the medical data of the patient including free-text documents by processing natural language (see [0032], multiple streams of terms or multiple streams of terms and phrases from both the particular EMR, EMR(x), and the particular code, code(y); Fig. 3; Each stream comprises a sequence of terms or terms and phrases extracted from either the EMR or individual medical code or from additional sources of terms or terms and phrases, including medical dictionaries, portions of the medical codebook other than the description of the individual extracted code, and other such sources);
phenotyping by a phenotyping engine of the processor the medical data of the patient and the ontology/medical concepts to generate a reasoning trail and reasoning outcome including one or more codes/concepts and converting the one or more codes/concepts to a predetermined medical ontology, the reasoning trail including a basis for which the reasoning outcome is determined; mapping by a concept mapping engine of the processor codes/concepts onto a medical vocabulary or ontology from one ontology to another and proceeding to the following assigning step; or when all of the one or more concepts/codes are in the same ontology proceeding directly to the following assigning step (see [0003], automated system generates multiple code assignments using two or more agents executed within the automated system. Each agent is a computational method that receives the same set of terms and phrases extracted from an electronic medical record ("EMR"). [0027], tables, such as table generated by a first agent, each entry of which includes a medical code as well as a reference or pointer to a word, phrase, sentence, or paragraph within the EMR to which the medical code is related. In practice, each entry would generally contain at least one, and often, multiple references to terms and phrases within the EMR); 
assigning by a relevance determination engine of the processor a relevance score to each of the one or more codes/concepts;….by the controller engine the codes/concepts based on the relevance score of each of the one or more codes/concepts; and displaying the codes/concepts in ….order (see [0006], assigns a confidence score for each code. The code assignments made by the different agents are combined to generate a final medical-code assignment based on the confidence scores, context, and each agent's historical performance within the context. Outputs the final medical-code assignment). 
Kinney teaches the claimed invention including the limitations of by the controller engine the codes/concepts based on the relevance score of each of the one or more codes/concepts; displaying the codes/concepts in an order (see [0006], confidence score satisfy by probability) but does not explicitly teach the limitations of “ranking by the controller engine the codes/concepts based on the relevance score of each of the one or more codes/concepts; and displaying the codes/concepts in rank order”. In the same field of endeavor, Beim teaches the limitations of “ranking by the controller engine the codes/concepts based on the relevance score of each of the one or more codes/concepts; and displaying the codes/concepts in rank order” (see [0156], ranking the relative importance of individual genetic variants, genes, or genetic regions, determining infinity, [0187], phenotypes and non-coding areas of interest or coding region variants observed in patients with infertility).
Kinney and Beim both references teach features that are directed to analogous art and they are from the same field of endeavor, such as user medical record, maintain, store and distribute using computing systems to healthcare provider or of other destination/user. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Beim’s teaching to Kinney’s system for a combination of genetic predispositional analysis in combination with phenotypic and environmental exposure data. Hence, assess any couple's fertility potential. A faster, non-invasive methods of assessing infertility is desirable for the couple to assess their fertility prior to any attempts to conceive (see Beim, [0007]).
As for claim 14, 
		The limitations therein have substantially the same scope as claim 1 because claim 14 is a system claim for implementing the steps as recited in claim 1. Therefore, claim 14 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Beim’s teaching to Kinney’s system for a combination of genetic predispositional analysis in combination with phenotypic and environmental exposure data. Hence, assess any couple's fertility potential. A faster, non-invasive methods of assessing infertility is desirable for the couple to assess their fertility prior to any attempts to conceive (see Beim, [0007]).
As for claim 22, 
		The limitations therein have substantially the same scope as claim 1 because claim 22 is a non-transitory computer-readable storage medium claim for implementing the steps as recited in claim 1. Therefore, claim 22 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Beim’s teaching to Kinney’s system for a combination of genetic predispositional analysis in combination with phenotypic and environmental exposure data. Hence, assess any couple's fertility potential. A faster, non-invasive methods of assessing infertility is desirable for the couple to assess their fertility prior to any attempts to conceive (see Beim, [0007]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kinney and Beim teaches:
further comprising filtering the ranked codes so that only the codes having a relevance score above a predetermined threshold value are displayed (see Kinney, [0023], fig. 16B; Also see Beim, [0156]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kinney and Beim teaches:
wherein the multiple data sources include one of lab results, problem lists, medication lists, radiology reports, pathology reports, operation reports, and admission and discharge notes (see Kinney, [0044]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kinney and Beim teaches:
wherein assigning the relevance score includes applying a weighing factor based on the presence of a second code within the one or more codes generated by the reasoning outcome (see Kinney, [0023]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kinney and Beim teaches:
wherein the weighing factor is based on a lookup table including relevant combinations of codes (see Kinney, [0027]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kinney and Beim teaches:
 wherein the one or more codes are medical codes based on an accepted medical ontology including one or SNOMED and ICD (see Kinney, [0004], [0026]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kinney and Beim teaches:
 further comprising converting the one or more codes generated by the reasoning outcome according to a predetermined medical ontology (see Kinney, [0004], [0045]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kinney and Beim teaches:
wherein displaying the codes in rank order includes displaying a predetermined number of codes (see Kinney, [0006], Fig. 16B; Also see Beim, [0156]).
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kinney and Beim teaches:
further comprising receiving a user input based on the displayed list of codes (see Kinney, [0006]).
As to claim 11, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kinney and Beim teaches:
 wherein the user input selects one of the displayed codes to view one of the original data source for the code and the reasoning trail for the code (see Kinney, [0049]).
As to claim 12, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kinney and Beim teaches:
 wherein the user input filters the displayed codes to view codes from a selected data source (see Kinney, [0044]).
As to claim 13, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kinney and Beim teaches:
 wherein assigning the relevance score to each of the one or more codes includes determining a relevance of each of the one or more codes relative to a context of a workflow of a user (see Kinney, [0049]). 
As to claim 15, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kinney and Beim teaches:
wherein the processor executes the executable program to cause the processor to: extract medical concepts from data sources including free-text documents by processing natural language and, wherein phenotyping the medical data includes analyzing the medical concepts (see Kinney, [0006], [0049]). 
Claims 16-21 corresponds in scope claims 3-13 and is similarly rejected. 
Prior Arts
14. 	US 2015/0149215 A1 teaches diagnose patients in an optimal manner. Patients, especially with cancers, frequently undergo imaging exams and over time accumulate many studies in their medical records. Each time a new study needs to be read, the radiologist typically opens the current imaging order to understand the clinical context ([0002]).
	US 2011/0046979 A1 teaches patients from the patient pool are ranked according to their respective distance values relative to the current patient, relevant medical information from the reference patients (e.g., medical histories, treatments, dosages, regimens, results, side effects, etc.) is presented to the user (e.g., in a list or table) on the CDSS interface ([0029]).
	WO2013/036677A1 teaches medical information compute cluster, creating respective analysis of an event, detecting occurrence of an event, using various clinical and non-clinical applications ([0019]).
	US20110046979, US20150149215, US 20170235892, US20140343925, US9348813, US20140149407, US20120035963, US20140067847, US20150161329, these reference also read the claim recited limitation. These references are state of the art at the time of the claimed invention. 
Conclusion
15.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; 
and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety
as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
16.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 
Contact Information
17.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154  
3/25/22